EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on 4/18/2022.

The application has been amended as follows: 

Claim 4 (Currently Amended): A method for manufacturing of a reduction electrode, comprising: 
preparing a metal base material; 
forming a plurality of metal oxides each having a nanowire shape on the metal base material by thermally oxidizing a surface of the metal base material; and 
forming a plurality of metal nanowires on the metal base material by reducing the plurality of metal oxides by an electrochemical reduction method, 
wherein the plurality of metal nanowires forming includes a first process of passing a current under a constant current condition having a first current density with an absolute value between 0 and 10 mA/cm2 having a second current density with an absolute value between 0 and 10 mA/cm2 , wherein the first and second current densities are not equal.

Claim 17 (Currently Amended): A method for manufacturing of an electrolytic device, comprising: 
producing a reduction electrode, comprising: preparing a metal base material; forming a plurality of metal oxides each having a nanowire shape on the metal base material by thermally oxidizing a surface of the metal base material; and forming a plurality of metal nanowires on the metal base material by reducing the plurality of metal oxides by an electrochemical reduction method to produce the reduction electrode;
preparing an electrolytic tank to store an electrolytic solution containing water and carbon dioxide; and 
disposing the reduction electrode to produce a carbon compound by reducing the carbon dioxide and an oxidation electrode to produce oxygen by oxidizing the water in the electrolytic tank, 
wherein the forming plurality of metal nanowires includes a first process of passing a current under a constant current condition having a first current density with an absolute value between 0 and 10 2 having a second current density with an absolute value between 0 and 10 2 , wherein the first and second current densities are not equal.
Cancel claims 15 and 21.
In claim 16, replace “15” with --4--.
In claim 22, replace 21 with --17--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the utilization of two current densities to reduce the metal oxide to metal from a thermally produced oxide coating is not anticipated or obvious in view of the prior art of record.
The closest art is Raciti et al “Highly Dense Cu Nanowires for Low-Overpotential CO2- Reduction, Nano Letters, 2015, 15, 6829-6835.
Within the supplemental information of Raciti, an electrochemical reduction is performed, but it is at one voltage vs RHE. There is no justification for using a multistep process.
Other pertinent art includes US 7,112,106 which discloses using two currents for depositing different (or the same) materials, but not reducing an oxide to metal.
US 2012/0219735 discloses reducing oxides to metals, but not by an electrochemical process (they use an annealing reduction process). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759